Case 2:20-cv-11236-RGK-PLA Document 51 Filed 03/10/21 Page 1 of 1 Page ID #:1397
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                           CIVIL MINUTES - GENERAL



 Case No.          2:20-cv-11236-RGK-PLA                                         Date     March 10, 2021


 Title    Vitaly Ivanovich Smagin v. Compagnie Monegasque De Banque et al



 Present: The Honorable              R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                   Sharon L. Williams                                               N/A
                      Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       None appearing                                        None appearing


 Proceedings:                 (In Chambers) Order to Show Cause re Dismissal for Lack of
                              Prosecution

       Absent a showing of good cause, an action must be dismissed without prejudice if the summons
and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed.R.Civ.Proc. 4(m). Generally, defendants must answer the complaint within 21 days after service
(60 days if the defendant is the United States). Fed.R.Civ.Proc. 12(a)(1).

       In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the court, on its own motion, orders plaintiff(s) to show cause in writing on or before
MARCH 15, 2021 why this action should not be dismissed for lack of prosecution as to defendants
Natalia Dozortseva and Murielle Jouniaux. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure, the court finds that this matter is appropriate for submission without oral argument. The
Order To Show Cause will stand submitted upon the filing of plaintiff’s response. If plaintiff files

9        Proof of timely service of summons and complaint

X        A timely answer by the following defendant(s): Natalia Dozortseva and Murielle Jouniaux
         (Answers were due February 17, 2021).
                 - OR -
X        Plaintiff’s application for entry of default pursuant to Rule 55a of the Federal Rules of
         Civil Procedure as to defendant(s): Natalia Dozortseva and Murielle Jouniaux (Answers
         were due February 17, 2021).

9        Plaintiff’s motion for default judgment pursuant to Rule 55b of the Federal Rules of Civil
         Procedure as to defendant(s):

on or before the date indicated above, the court will consider this a satisfactory response to the Order
To Show Cause. If a satisfactory response is not filed by the date listed above, the matter will be
dismissed for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk slw
